PER CURIAM.
In disposing of the alter ego question the court of appeals held that there was no evidence to support the jury finding of alter ego. Also, the court of appeals held there was insufficient evidence to support the finding. 692 S.W.2d 926. However, because that court rendered the alter ego part of the judgment we conclude the actual holding of the court of appeals was “no evidence.” Therefore, we refuse the application for want of reversible error. Garza v. Alviar, 395 S.W.2d 821, 823 (Tex.1965).